 Case: 1:19-cv-00952-TSB-KLL Doc #: 20 Filed: 05/11/20 Page: 1 of 6 PAGEID #: 155




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ROBERT REYNOLDS,                                     Case No. 1:19-cv-952
    Plaintiff,
                                                     Black, J.
       vs.                                           Litkovitz, M.J.

C.O. HUTCHINSON, et. al,                             ORDER AND REPORT
      Defendants.                                    AND RECOMMENDATION


       Plaintiff, a prisoner at the Southern Ohio Correctional Facility (SOCF), has filed a pro se

civil rights complaint pursuant to 42 U.S.C. § 1983 in this Court.

       On February 18, 2020, the undersigned issued an Order and Report and Recommendation

finding that this action should proceed on plaintiff’s Eighth Amendment claims against

defendants Hutchinson and Evans. (Doc. 5). It was recommended that the remaining claims in

the complaint be dismissed for failure to state a claim upon which relief may be granted. See

Prison Litigation Reform Act of 1995 § 804, 28 U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. §

1915A(b).

       On March 12, 2020, plaintiff filed a motion to amend his complaint. (Doc. 7). The Court

granted the motion on March 20, 2020. It was again recommended that the complaint, as

amended, be dismissed with prejudice with the exception of plaintiff’s Eighth Amendment

claims against defendants Hutchinson and Evans. (Doc. 9).

       Plaintiff has now filed a number of additional motions, including a motion for an

extension of time, two motions for leave to proceed in forma pauperis, a motion to appoint

counsel, and a second motion to amend the complaint. (Doc. 10, 13, 14, 15, 16). Plaintiff has

already been granted leave to proceed in forma pauperis in this action (see Doc. 4); accordingly,

his motions seeking pauper status are DENIED as moot. (Doc. 14, 15).
 Case: 1:19-cv-00952-TSB-KLL Doc #: 20 Filed: 05/11/20 Page: 2 of 6 PAGEID #: 156




       In the motion for an extension of time, plaintiff seeks an extension to provide summons

forms for the defendants named in the complaint and amended complaint. Plaintiff has already

provided the necessary forms for service in this case. Accordingly, his motion for an extension

of time is also DENIED as moot. (Doc. 13).

       With respect to plaintiff’s motions for the appointment of counsel, the law does not

require the appointment of counsel for indigent plaintiffs in cases such as this, see Lavado v.

Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993), nor has Congress provided funds with which to

compensate lawyers who might agree to represent those plaintiffs. The appointment of counsel

in a civil proceeding is not a constitutional right and is justified only by exceptional

circumstances. Id. at 605-06. See also Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003).

Moreover, there are not enough lawyers who can absorb the costs of representing persons on a

voluntary basis to permit the Court to appoint counsel for all who file cases on their own behalf.

The Court makes every effort to appoint counsel in those cases that proceed to trial, and in

exceptional circumstances will attempt to appoint counsel at an earlier stage of the litigation. No

such circumstances appear in this case. Plaintiff’s motions for appointment of counsel (Doc. 6,

10) are therefore DENIED.

       Finally, plaintiff’s second motion to amend his complaint is GRANTED. (Doc. 16).

This matter is now before the Court for a sua sponte review of the complaint, as amended, to

determine whether the complaint or any portion of it, should be dismissed because it is frivolous,

malicious, fails to state a claim upon which relief may be granted or seeks monetary relief from a

defendant who is immune from such relief. See Prison Litigation Reform Act of 1995 § 804, 28

U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).




                                                  2
    Case: 1:19-cv-00952-TSB-KLL Doc #: 20 Filed: 05/11/20 Page: 3 of 6 PAGEID #: 157




         In the original complaint filed with the Court, plaintiff named “medical” as a defendant to

this action. (See Doc. 5 at PageID 34, n.1). Plaintiff claimed that he suffered a broken arm in

the July 20, 2019 altercation giving rise to his Eighth Amendment claims against defendants

Hutchinson and Evans. (See Doc. 1 at PageID 5). He further alleged in the original complaint

that he was denied medical treatment following the incident. Because a state medical department

is not a person subject to suit under § 1983, it was recommended that defendant “medical” be

dismissed as a party to this action. (Doc. 5 at PageID 37–38).

         In the second amended complaint, plaintiff names Lt. Osbourne, Ms. Rayburn, and HCA

Ms. Goodman as additional defendants. 1 Plaintiff alleges that following the July 20, 2019

incident—during which he claims defendant Hutchinson entered his cell and punched him in this

head and chest and defendant Evans hit him with a stick in his arms, legs, hands, and back—he

was escorted to medical by defendants Lt. Osbourne and Ms. Rayburn. (Doc. 16 at PageID 86–

87). According to plaintiff, Osbourne and Rayburn denied him medical treatment for his

injuries. (Id. at PageID 87). Plaintiff further alleges that he was pushed into an elevator and

punched in the face by Osbourne and other officers. Plaintiff claims that Osbourne told him if he

said anything Osbourne would break plaintiff’s jaw.

         Consistent with the February 18, 2020 and March 20, 2020 Report and Recommendations

(Doc. 5, 9), plaintiff may proceed in this action against defendants Hutchinson and Evans. Based

on the allegations contained in the second amended complaint, plaintiff may also proceed with

his claims against defendants Osbourne and Rayburn. However, the complaint should be

dismissed against HCA Goodman for failure to state a claim upon which relief may be granted.


1
  It is recommended in the March 20, 2020 Order and Report and Recommendation that defendants Erdos and
Galloway be dismissed as parties to this action. (See Doc. 9). To the extent that plaintiff intends to name these
individuals as defendants in the second amended complaint, his claims against these defendants should be dismissed
for the reasons stated in the March 20, 2020 Order and Report and Recommendation.

                                                        3
 Case: 1:19-cv-00952-TSB-KLL Doc #: 20 Filed: 05/11/20 Page: 4 of 6 PAGEID #: 158




See 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b). Although plaintiff names Goodman as a defendant

to this action, the complaint does not include any factual allegations against this defendant.

Accordingly, the second amended complaint should be dismissed against HCA Goodman.

                      IT IS THEREFORE RECOMMENDED THAT:

       The complaint, as amended, complaint be DISMISSED with prejudice pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), with the exception of plaintiff’s claims against

defendants Hutchinson, Evans, Osbourne, and Rayburn.

                            IT IS THEREFORE ORDERED THAT:

       1. Plaintiff’s motions to appoint counsel (Doc. 6, 10), motion for an extension of time

(Doc. 13), and motions for leave to proceed in forma pauperis (Doc. 14, 15) are DENIED.

       2. Plaintiff’s second motion to amend (Doc. 16) is GRANTED.

       3. The United States Marshal shall serve a copy of the complaint, second amended

complaint, the Order granting plaintiff in forma pauperis status, and this Order and Report and

Recommendation upon defendants Osbourne and Rayburn as directed by plaintiff, with costs of

service to be advanced by the United States.

       4. Plaintiff shall serve upon defendants or, if appearance has been entered by counsel,

upon defendants’ attorney(s), a copy of every further pleading or other document submitted for

consideration by the Court. Plaintiff shall include with the original paper to be filed with the

Clerk of Court a certificate stating the date a true and correct copy of any document was mailed

to defendants or defendants’ counsel. Any paper received by a district judge or magistrate judge

which has not been filed with the Clerk or which fails to include a certificate of service will be

disregarded by the Court.

       5. Plaintiff shall inform the Court promptly of any changes in his address which may



                                                 4
 Case: 1:19-cv-00952-TSB-KLL Doc #: 20 Filed: 05/11/20 Page: 5 of 6 PAGEID #: 159




occur during the pendency of this lawsuit.




                                                 Karen L. Litkovitz
                                                 United States Magistrate Judge




                                             5
 Case: 1:19-cv-00952-TSB-KLL Doc #: 20 Filed: 05/11/20 Page: 6 of 6 PAGEID #: 160




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ROBERT REYNOLDS,                                      Case No. 1:19-cv-952
    Plaintiff,
                                                      Black, J.
       vs.                                            Litkovitz, M.J.

C.O. HUTCHINSON, et. al,
      Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 6
